Citation Nr: 1106692	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  98-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1973 to April 1976, and 
had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Regional Office Center in Wichita, Kansas, which 
granted the Veteran's claim for entitlement to service connection 
for PTSD at 70 percent disability rating in a August 2004 rating 
decision.  

In a March 2007 decision, the Board denied the Veteran's appeal 
stating that there was insufficient evidence demonstrating total 
social impairment but granted the claim for entitlement to a 
total disability rating based on unemployability due to service-
connected disability (TDIU).  The Veteran appealed the Board's 
decision denying an initial increase for PTSD to the United 
States Court of Appeals for Veterans' Claim (Court).  In the 
March 2009 Order, the Court granted the parties' Joint Motion for 
Remand (JMR), partially vacating the Board's March 2007 decision 
and remanding the matter to the Board for compliance with the 
instructions in the JMR.  The JMR noted that the parties agreed 
that the Board erred by not providing an adequate statement of 
reasons or bases for its determination.  Specifically, the JMR 
was unable to reconcile the fact that the Veteran might be 
considered to be unemployable, but might still not be found to 
meet the criteria for a 100 percent evaluation.

In August 2009, the Board determined that a new VA examination 
was necessary.  Subsequently, the Veteran underwent a VA 
psychiatric examination in March 2010.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.	Prior to June 30, 2004, the Veteran's service-connected PTSD 
was productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but not by total 
occupational and social impairment.

2.	Giving the Veteran the benefit of the doubt, since June 30, 
2004, the Veteran's PTSD is manifested or approximated by 
total social impairment due to such symptoms as gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting oneself 
or others; an intermittent inability to perform the activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, or one's own name.


CONCLUSION OF LAW

1.	The criteria for a disability rating higher than 70 percent 
for PTSD prior to June 30, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2010).

2.	Resolving doubt in the Veteran's favor, the schedular criteria 
for a 100 percent rating for PTSD, since June 30, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; (3) 
that the claimant is expected to provide.

Here, however, service connection was granted by the currently 
appealed August 2004 decision, and the Veteran disagreed with the 
disability rating.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required for 
this claim.

Regarding the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA has obtained all relevant 
medical records.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Initial Increased Rating

The present appeal involves the Veteran's claim that the severity 
of her service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, in an appeal of an initial 
rating (such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). The Board will thus consider entitlement to 
"staged ratings."

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Service connection for PTSD was granted by the RO in the August 
2004 rating decision that awarded the 70 percent rating effective 
from August 31, 1998, to which the Veteran filed a timely notice 
of disagreement the same month.  This rating has been continued 
by the RO on several occasions since the initial service 
connection.

Diagnostic Code 9411 provides a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  
A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g. speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 indicates serious 
symptoms (suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  
Rather, GAF scores are but one factor to be considered in 
conjunction with all the other evidence of record.

The Board notes that the specified factors for each incremental 
psychiatric rating are not requirements for a particular rating 
but are examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  Thus, 
any analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

According to the evidence of record, the Veteran underwent a VA 
examination in December 1998 where she had appropriate hygiene, 
was oriented to time and place, and had significant emotional 
distress during the interview.  The Veteran's symptoms included 
nightmares, flashbacks, avoidance, and anhedonia.  She reported 
she was married but had a sense of apathy about the relationship 
and that her relationship with her eldest son was hostile.  She 
reported she was employed but found "the slightest provocation 
or confrontation at work results in her not being able to remain 
on the job... Thus she writhdraws from the working environment to 
seek a safer work environment and 'start over'... Because she 
[cannot] stay on a job very long, she ends up having to 
continually start over at the bottom."

In June 2004, the Veteran was noted as having resigned from her 
job.  The record indicates this was the last time she was 
employed.  A medical opinion in February 2005 from the Veteran's 
treating VA psychiatrist notes that the very common and baseline 
stressors of any employment situation, to include a negatively 
obsessed anticipation of employment stress, were sufficient 
stimuli to cause an exacerbation of the veteran's PTSD.  Again, 
her symptoms were noted as clearly precluding her from being 
gainfully employed.

The Board recognizes that in a September 2006 medical opinion, 
the same treating VA psychiatrist noted that a diagnosis of 
bipolar disorder (a nonservice-connected disability) had 
confounded the Veteran's diagnostic picture as it related to her 
service-connected PTSD rating.  He noted that he had reappraised 
her case and had concluded that PTSD was the primary diagnosis, 
and that the Veteran did not have a co-primary diagnosis of 
bipolar disorder. The VA psychiatrist went on to opine, "I 
believe that the bipolar-like instabilities are a component of 
the PTSD and that PTSD is a unifying diagnosis for all of [the 
veteran's] symptoms.  So, it is my belief that [the veteran] is 
permanently and totally disabled due to the specific and singular 
condition of PTSD."

Therefore, the Board finds the evidence was sufficiently in 
equipoise, and it accepts that all the Veteran's psychiatric 
symptomatology can be associated with her service-connected PTSD.  
See e.g. Mittleider v. West, 11 Vet. App. 181 (1998) (unless the 
symptoms and/or degree of impairment due to a veteran's service-
connected psychiatric disability can be distinguished from any 
other diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim).

An April 2004 hospitalization summary notes that the Veteran had 
close, long-term friendships.  A May 2004 treatment note reflects 
that the veteran reportedly had a supportive husband and a nice 
network of supportive friends.  Subsequently, in a report of June 
2004 VA examination she reported episodes of dissociation, 
avoidant behaviors, prominent irritability, isolation and 
withdrawal.  She stated she "basically spends the majority of 
time in her bedroom.  She says she sits there. She sometimes 
sleeps in a closet."  The Veteran's personal hygiene was poor 
and would go days without bathing or changing her clothes.  She 
denied any homicidal and suicidal thoughts or plans.  The 
Veteran's psychiatric symptomatology, in light of a mental status 
examination, was reported as severe, unrelenting, and disabling.  
The examiner noted the Veteran's "social and occupational 
history is severely impaired by her posttraumatic stress disorder 
and depression symptoms."  She reported depressed mood, feeling 
hopeless, helpless, and suidical thoughts with an attempt in May 
2004.  The Veteran described auditory hallucinations, especially 
hearing a voice of an agitated male.  She also described 
frustration regarding her relationship with her children as they 
see her as fragile and indicated that she only had two friends 
that she related to as acquaintances.  

However, additional VA treatment records also dated in June 2004 
reflect that, the Veteran had a supportive family, that she 
attended her son's wedding and had a nice time, that she had a 
great weekend with her husband, and that she was social with her 
peers.  A July 2005 treatment record reflects that the Veteran's 
mood had been more stable.  She noted that she had purchased a 
dog (a terrier) and planned on ultimately showing him.

Additionally, a report of August 2005 VA examination stated the 
Veteran was alert and oriented to person, place, and time.  She 
was tearful at the examination and maintained virtually no eye 
contact.  Her grooming was adequate but stated she had difficulty 
performing activities of daily living.  Her speech was fluent and 
without any indication of delusional thinking.  She described 
feeling like a failure and was being punished.  The Veteran 
stated she had no energy, motivation and felt depressed.  The 
Veteran's husband, who was present at this examination, reported 
that he and the Veteran did go out to eat at least once per week, 
often with relatives or friends, and that they also went out to 
the movies.  He also reported that the Veteran liked to attend 
plays and the theatre.  Following the examination, VA examiner 
opined, "Although her symptoms of PTSD are significant, they 
alone do not account for her impaired ability to function... She 
may have portrayed her level of depression and impairment to me 
as being somewhat greater than is actually the case, as [her 
husband] appeared to be indicating that she is functioning better 
[than] she was reporting." 

In February 2006, the Veteran was hospitalized for PTSD and 
bipolar disorder.  Her symptoms included depression and psychotic 
features.  An associated VA hospital summary notes that the 
Veteran was admitted for observation and stabilization of mood, 
and that her psychosis was acute in nature.  At discharge, the 
Veteran's condition was noted as good with full range of affect, 
good grooming and hygiene, linear and goal directed thought 
processes, good insight/judgment, and there was no report of 
suicidal/homicidal ideation or auditory/visual hallucinations.  
Otherwise, even accepting that the Veteran's PTSD (to include 
bipolar-like instabilities) does result in periodic delusions or 
hallucinations, the medical evidence simply does not reflect 
persistent delusions or hallucinations.

In March 2006, the Veteran reported that she had learned to adapt 
to her condition by going to the store late at night when there 
were not many people around, and when in a restaurant, sitting in 
a booth so that her back was to the wall.  

A September 2006 treatment record reflects that the Veteran had 
been exercising regularly.  She reported episodic symptoms of 
mood instability, intrusive recollections, anxiety, and 
nightmares.  The Veteran denied any recent bouts of primary 
hopelessness and/or active suicidal ideation.  The psychiatrist 
noted that a positive was that the Veteran and her husband had 
moved to a loft in Kansas City and the Veteran liked it.  It was 
reported that the Veteran felt more secure, comfortable, and less 
paranoid there.

According to private treatment records from Two Rivers 
Psychiatric Hospital dated in January to February 2007, the 
Veteran was voluntarily admitted where she was able to 
participate in scheduled groups and programs and was engaged in 
stabilization programs and cognitive therapy.  She reported she 
had a good relationship with her family.  The Veteran reported 
"hopelessness, helplessness, and worthlessness."  The Veteran 
had linear and goal directed thought and her insight and judgment 
were intact.  The Veteran's remote and recent memory was intact.  
The record reported she was maintaining good hygiene, attentive 
to the examiner, concentration was intact, but her mood was 
depressed and anxious.  There were no auditory or visual 
hallucinations and no delusional thought content.  

The Veteran voluntarily admitted herself to the Two Rivers 
Psychiatric Hospital for a second time in August 2008.  She 
stated she tried to burn her arm and set her dress on fire.  She 
stated she was suicidal and described difficulty with activities 
with daily living, isolation, panic attacks, hypervigilance, and 
insomnia.  There were no impaired memory loss, auditory or visual 
hallucinations and no delusions.  The examiner determined the 
Veteran's thought form was linear and goal-directed and insight 
was intact but her judgment was impaired. 

Finally, in March 2010, the Veteran was afforded another VA 
examination.  The examiner noted that her occupational impairment 
was significantly impaired with no change since her last 
evaluation.  Regarding her social impairment, the Veteran was 
still married to her husband but noted that their relationship 
was strained as he was "just a caretaker" and as she was 
emotionally detached to her children.  Her PTSD symptoms have 
been so intrusive that her daughter recently moved into her home 
to assist in her care.  The Veteran is significantly socially 
isolated and does not have any close friends.  She rarely leaves 
her home, and only to attend doctor's appointments.  She remains 
hypervigilent and finds dining in restaurants distressing.  The 
examiner noted her social functioning appeared to be 
significantly impaired with little change since her last 
evaluation.  She was alert and oriented to person, place, and 
time and maintained intermittent eye contact.  Her thought 
process was goal directed.  She had daily suicidal ideation and 
reported frequent auditory hallucinations, generally occurring 
when she was tired or stress.  There was no evidence of 
inappropriate behavior and no obsessive or ritualistic behaviors.  
She fairly groomed with adequate hygiene but reported she lost 
interest and motivation in caring for her appearance.  The 
examiner opined her PTSD symptoms have increase since her last 
examination. 

In this case, the Board notes that the Veteran was hospitalized 
in April and June 2004, February 2006, January to February 2007, 
and August 2008 for exacerbation of her PTSD.  At those times, 
the admission GAF scores assigned ranged from a low of 20 to a 
high of 50.  Subsequent GAF scores, during periods of remission 
or stabilization of the Veteran's PTSD symptoms ranged from 50 to 
70.

The Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  See VAOPGCPREC 10-95. In the present case, the 
Veteran's GAF scores vary significantly.  The Board notes that 
the Veteran's GAF scores assigned on hospital admission are 
reflective of, at the very least, major impairment.  During 
periods of remission, the Veteran's symptomatology reflects, at 
the worst, serious symptoms.  Again, no matter, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual symptoms 
of the Veteran's disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R. § 4.126(a).

The Board notes that the evidence reflects that the Veteran 
suffers from occupational impairment or deficiencies due to her 
PTSD.  In this case, as noted above, the Veteran remained 
employed until resigning from her job in June of 2004.  There is 
sufficient objective medical evidence that the Veteran was 
occupationally impaired.  Therefore, she was granted entitlement 
to TDIU, effective June 30, 2004.  Conversely, the evidence 
varies regarding whether the Veteran is socially impaired.  The 
evidence indicates the Veteran has been married for over thirty 
years and is able to maintain a relationship with her children.  
She is able to interact with her peers and engage in social 
activities.  However, the Board does recognize the various 
reports of isolation, auditory hallucinations, and suicidal 
intent and planning. 

The Board has taken into consideration the frequency, severity, 
and duration of the Veteran's PTSD symptoms, the length of 
remission, and the Veteran's capacity for adjustment during 
periods of remission.  Here, the Board notes that the Veteran's 
reported symptoms, as discussed in the evidence noted above, are 
akin to the criteria for the 70 percent rating already awarded, 
however, the Board also acknowledges episodes since June 2004 
which indicate severe impairment, including total social 
impairment. 

Thus, although the psychiatric picture is complicated, and not 
wholly consistent, the Board finds that the evidence is at least 
in relative equipoise regarding whether the service-connected 
PTSD causes the Veteran total occupational and social impairment.  
Although the Veteran does not have all the symptoms listed in the 
General Rating Formula under the criteria for a 100 percent 
rating, this is not required.  See 38 C.F.R. § 4.21, Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  There is ample evidence 
regarding the severe nature of the Veteran's social impairment.  
Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service-connected psychiatric disability is productive 
of total occupational and social impairment since June 2004 when 
she resigned from her job due to her PTSD symptoms.  Therefore, 
the criteria for an initial 100 percent rating for PTSD have been 
met since June 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 
9411 (2010).  

However, the Board found that prior to June 2004, there is no 
indication the next-higher 100 percent rating justified.  
According to the December 1998 VA examination, there was no 
indication of auditory or visual hallucinations, no showing that 
she is a persistent danger to others, despite her anger issues, 
and no indications she ever attempted suicide or formed a clear 
plan.  There was also no indication of impulse impairment and 
obsessive behaviors demonstrated.  The Board acknowledges the 
Veteran's PTSD symptoms interfered with her activities of daily 
living, but these do not appear to represent a significant 
component of her overall disability picture such as to justify a 
100 percent rating.  Thus, overall, prior to June 2004, her 
disability picture most nearly approximates a 70 percent rating, 
but no higher.







ORDER

An initial rating for PTSD in excess of 70 percent prior to June 
30, 2004, is denied.

A 100 percent rating for PTSD from June 30, 2004, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


